Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendment filed on 05/19/2022 has been entered. Claims 1 and 3-8 have been amended. Claims 9-15 have been added. Applicant’s amendments to the claims have overcome each and every rejection raised in the non-final Action mailed on 03/01/2022. 
Response to Arguments
Applicant’s arguments, see remarks at Pg. 7, filed 05/19/2022, with respect to the rejection(s) of claim 1 and the claims depending therefrom under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of applicant’s amended claim language. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention
Claim 1 and the claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, Applicant amended language in part recites “the arm treatment portion rotates between a closed state where the arm treatment portion overlaps the slide member and a state where an end portion of the arm treatment portion in the opposite direction is away from the slide member.” Applicant offers a closed state and a second state wherein the arm treatment must be “away” from the slide member in the opposite direction. Examiner interprets the term “away” in the specification to mean more than 90 degrees forward (opposite direction) with respect to the slide member (See annotated Fig. 2 for directionality). However, in the original disclosure there is no embodiment disclosed where a forward angle more than 90 degrees is formed. Specifically, Applicant merely recites there is an axis of rotation X1 present (Original Specification at Paragraphs 0025 & 0027), without further describing the magnitude of rotation possible. Furthermore, all figures presented by the Applicant depict the arm treatment portion in a “closed” state.  Accordingly, Examiner notes that without defining the scope of rotation provided by rotation axis X1, it would appear that Applicant does not have possession of the claimed invention at the time of filing.  

    PNG
    media_image1.png
    773
    952
    media_image1.png
    Greyscale

Conclusion
No new prior art made of record from the updated search was found to anticipate/render obvious amended claim 1. Regarding claim 1, US20100312155A1 to Fukuyama et al. (hereinafter “Fukuyama”), the closest prior art of record, discloses a chair-type massage machine comprising (Fig. 1 chair-type massage apparatus 1): a base member (Fig. 9 massaging mechanism 40); a slide member which is slidable in a first direction and in an opposite direction thereto with respect to the base member (Fig. 9 Support Plate 42; Paragraph 0120 discloses the support plate is slidable forward and backwards with respect to the massage mechanism. Forward direction is taken to be a first direction, and backward direction is taken to be an opposite direction.); and an arm treatment portion which is fitted to an end portion of the slide member in the first direction so as to be rotatable about a rotation axis (Fig. 9 treatment device 43a; Paragraph 0125 discloses the treatment device is biased to perform a stroke massaging motion. Examiner takes a massaging motion and movement of the treatment device to mean it is rotatably fixed to a forward, bottom end of the slide member. Examiner notes that treatment device 43a and air cell 23a may be used interchangeably).

    PNG
    media_image2.png
    795
    945
    media_image2.png
    Greyscale

Fukuyama does not disclose “wherein the rotation axis is arranged at the end portion of the slide member in the first direction so as to extend in a direction perpendicular to the first direction, and the arm treatment portion rotates between a closed state where the arm treatment portion overlaps the slide member and a state where an end portion of the arm treatment portion in the opposite direction is away from the slide member”. Furthermore, it would not have been obvious to modify Fukuyama with such features. The device of Fukuyama is slidable in a forward/backward direction, is open at both ends so that a user may slide their arm in and out of the treatment portion, and has a solid, unitary block design. To modify the device of Fukuyama to have another axis of rotation in an upward/forward direction splitting the block open would require significant redesign, and result in compromising the functionality as the treatment portions are aligned on track (see element 41 above) which needs to remain connected above and below the user’s arm. Furthermore, there is no need to add this secondary rotational axis to allow and open and closed state as required by claim 1, because the user of the Fukuyama device may merely slide their arm through the treatment portion. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20080048475-A1 to Tanizawa; US-5931536-A to Wu; US-20160316917-A1 to Qi; US-7832804-B2 to LaFreniere; WO-2014203407-A1 to Ishiguro; WO-2005120425-A1 to Hiroyuki; and JP-2017104715-A to Kurata. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785